
	

115 SRES 317 ATS: Celebrating the 40th anniversary of the Senate Black Legislative Staff Caucus and its achievements in the Senate.
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 317
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2017
			Ms. Harris (for herself, Mr. Booker, and Mr. Scott) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 40th anniversary of the Senate Black Legislative Staff Caucus and its achievements
			 in the Senate.
	
	
 Whereas, in 1977, Jackie Parker and Ralph Everett had the vision and courage to improve the working conditions of Black Senate staffers;
 Whereas the Senate Black Legislative Staff Caucus continues to promote diversity and inclusion within the Senate;
 Whereas, for the first time in its 40-year history, the Senate Black Legislative Staff Caucus celebrates 3 African-Americans serving simultaneously in the Senate;
 Whereas the Senate Black Legislative Staff Caucus recognizes each of the 10 current or former Senators of African-American descent; and
 Whereas, the Senate Black Legislative Staff Caucus continues to fight for the justice and equality that started during the civil rights movement of the 1960s: Now, therefore, be it
		
	
 That the Senate honors the Senate Black Legislative Staff Caucus for its many contributions and commitment to enrich the Senate community.
		
